OPINION OP THE 'COURT.
Although in the action instituted by L. Planas y Marti the demand is only for four hundred dollars, as specified therein, however, said demand being based on the nonfulfillment of a contract of sale of four hundred bags .of flour, the value whereof evidently exceeds the sum of four hundred dollars, which is the maximum amount coming under the jurisdiction *107of municipal courts in civil matters, the case cannot be adjudicated in a verbal proceeding, but must be decided in an oral and public trial, for the cognizance of which only the district courts are competent.
In view of sections 26 and 47 of General Order No. 118, of August 15, 1899, articles 82 and 83 and rule 3 of article 488 of the Law of Civil Procedure, applicable by analogy to the case, we declare that the remedy of complaint availed of by L. Planas y Marti against the District Court of San Juan does not lie, with costs against petitioner. The «record forwarded by aforesaid district court to this Supreme Court is ordered to be returned to the former, that it may hear and determine the case according to law.
Chief Justice Quiñones and Justices Hernandez, Figueras, Sulzbacher and MacLeary concurred.